Supreme Court of Florida
                                  ____________

                                  No. SC12-2416
                                  ____________

                         SHANDALYN SANDERS, etc.,
                                Petitioner,

                                        vs.

             ERP OPERATING LIMITED PARTNERSHIP, etc.,
                           Respondent.

                               [February 12, 2015]

QUINCE, J.

      Shandalyn Sanders seeks review of the decision of the Fourth District Court

of Appeal in ERP Operating Ltd. Partnership v. Sanders, 96 So. 3d 929 (Fla. 4th

DCA 2012), on the ground that it expressly and directly conflicts with this Court’s

decision in Cox v. St. Joseph’s Hospital, 71 So. 3d 795 (Fla. 2011), and the Third

District’s decision in Holley v. Mt. Zion Terrace Apartments, Inc., 382 So. 2d 98

(Fla. 3d DCA 1980),1 regarding when a defendant is entitled to a directed verdict in




      1. We acknowledge that following this Court’s acceptance of jurisdiction
based on an alleged conflict with Cox, Sanders alleged express and direct conflict
with various Florida appellate court cases. However, we have determined that
many of those cases are factually distinguishable, and do not warrant discussion.
a negligence action. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const. For

the following reasons, we quash the decision of the Fourth District and remand for

proceedings not inconsistent with this decision.

                   FACTS AND PROCEDURAL HISTORY

             In late 2004, two young adults moved into an apartment
      complex marketed as a “gated community” with a gated front
      entrance. Water surrounded approximately seventy percent of the
      complex, and a wall or fence surrounded the remainder. The complex
      had a policy of providing reasonable lighting, locks, and peepholes.
      The apartments contained alarm systems, which the residents could
      activate.

            A year after they moved in, the victims were shot to death by
      unknown assailants inside their apartment. Although there was no
      sign of forced entry, an engagement ring, cash, credit cards, and a
      computer modem were stolen from the apartment.

            Evidence revealed that in the three years prior to the murders,
      there were two criminal incidents where the gate had been broken and
      perpetrators followed the residents onto the premises. One of these
      incidents resulted in an armed robbery; the other resulted in an assault.
      The entrance gate was broken for approximately two months prior to
      the murders.

             The defendant, a national company owning approximately one
      hundred properties, owned the complex. It had a manual providing
      that a notice to residents is recommended when “a significant crime”
      occurs on the property, especially a violent crime or forced entry
      burglary. The manual recommended that such notice be provided to
      residents on the same day that management becomes aware of the
      incident, and provided a form for such notices. No notices were sent
      to the residents of the twenty criminal incidents (including seven
      apartment burglaries, two robberies, and ten motor vehicle thefts) that
      occurred in the three years prior to the murders.




                                        -2-
       The plaintiff, as personal representative of the decedents’
estate[s], filed a complaint against the defendant, alleging the
defendant’s negligence was a proximate cause of the deaths. The
complaint alleged the defendant did not maintain the premises in a
reasonably safe condition by failing to: (1) maintain the front gate; (2)
have adequate security; (3) prevent dangerous persons from gaining
access to the premises; and (4) protect and warn residents of
dangerous conditions and criminal acts.

       During discovery, the defendant deposed the boyfriend of one
of the decedents. He testified that he was on the phone with the
decedent prior to eleven o’clock in the evening. The call ended when
the decedent told him that two identified people known to the
decedent were at the door. When the boyfriend called back, no one
answered.

       The case proceeded to trial. The plaintiff moved in limine to
exclude the boyfriend’s statement about who was at the door on the
night of the murders. The plaintiff argued that the statement
constituted hearsay—in fact double hearsay—because the boyfriend
did not testify at trial. The defendant argued that the statements were
admissible as spontaneous statements. Alternatively, the statements
were admissible because they did not fall within the definition of
hearsay. The trial court ruled the statements inadmissible . . . .

      ....

       Later in the trial, the plaintiff offered the testimony of a
criminology expert. He testified that most of the crimes at the
complex in the three years prior to the murders were opportunistic in
nature. Opportunistic crimes are those committed by perpetrators who
look for easy targets. He further testified that such precursor crimes
need to be monitored by the landowner because awareness is the
cornerstone of crime prevention. He also noted that the defendant’s
training video informed its personnel that they needed to minimize
such problems “through awareness.”

      The expert noted that the training video also addressed the
importance of repairs to mechanical failures. Yet, the evidence
demonstrated the gate had been inoperable for four months during the

                                  -3-
      year of these murders. The expert testified that it appeared the
      murders occurred in the course of another felony, such as a home
      invasion—an opportunistic crime. However, the expert agreed that
      there had never been a murder, shooting, or rape at the complex. The
      expert acknowledged there was no way of knowing precisely how the
      murders took place.

            The defense expert, a security consultant, testified that the
      murders were not foreseeable. Of the twenty crimes which occurred
      on the premises in the three years leading up to the murders, none
      were violent crimes nor predicted homicide.

             The defense expert explained that crimes such as stabbings,
      shootings, murders, or rapes constitute “predictors” of future violent
      crimes, but none of those had occurred at the location so there was no
      reason to foresee these murders. The defense expert opined that the
      security measures were “more than reasonable” and met or exceeded
      the industry standard of security for complexes in that location. He
      did not believe the gate was necessary given the low level of crime
      reported at that location. In conclusion, the defense expert testified:

         The [complex] provided [the decedents] with a secure locked
         environment, an apartment with one entrance, a steel door, and
         a dead bolt lock. There is no sign of forced entry. The
         materials that I received lead me to believe that the door was
         opened to the person that committed this particular crime.

      The defendant moved for directed verdict, arguing the plaintiff had
      not established proximate cause or that the defendant had control over
      the apartment complex. The trial court denied the motion. The jury
      found the defendant forty percent comparatively negligent, and
      awarded damages of 4.5 million dollars apportioned to various
      survivors of the decedents.

      The defendant moved for a new trial and a judgment notwithstanding
      the verdict, which the trial court denied.

ERP, 96 So. 3d at 930-32.




                                       -4-
      ERP appealed the judgment and orders to the Fourth District. Id. at 932.

The Fourth District reversed the trial court’s ruling on ERP’s motion for directed

verdict, stating that “[w]ithout proof of how the assailants gained entry into the

apartment, [Sanders] simply could not prove causation.” Id. at 933. Sanders seeks

review in this Court, alleging that the Fourth District’s finding that she failed, as a

matter of law, to present evidence sufficient to create a factual issue regarding

causation conflicts with case law of this Court and other Florida district courts.

                                     THIS CASE

      This Court accepted jurisdiction in this case to determine whether the Fourth

District erred in reversing the jury verdict and finding that Sanders did not present

sufficient evidence to establish that ERP’s breach of duty was the proximate cause

of the deaths of the decedents in this negligent security action, thereby warranting

a directed verdict for ERP.

            PROXIMATE CAUSATION AND DIRECTED VERDICT

      Whether or not proximate causation exists is a question of fact, involving an

inquiry into whether the respondent’s breach of duty foreseeably and substantially

contributed to the plaintiff’s injuries. See McCain v. Fla. Power Corp., 593 So. 2d
500, 502 (Fla. 1992). This Court has made clear that plaintiffs alleging negligence

in Florida must meet “the more likely than not standard of causation” as Florida




                                          -5-
courts “require proof that the negligence probably caused the plaintiff’s injury.”

Gooding v. Univ. Hosp. Bldg., Inc., 445 So. 2d 1015, 1018 (Fla. 1984).

      [A plaintiff] must introduce evidence which affords a reasonable basis
      for the conclusion that it is more likely than not that the conduct of the
      defendant was a substantial factor in bringing about the result. A mere
      possibility of such causation is not enough; and when the matter
      remains one of pure speculation or conjecture, or the probabilities are
      at best evenly balanced, it becomes the duty of the court to direct a
      verdict for the defendant.

Id. (quoting Prosser, Law of Torts § 41 (4th ed. 1971)).

      In order for a court to remove the case from the trier of fact and grant a

directed verdict, there must only be one reasonable inference from the plaintiff’s

evidence. See Owens v. Publix Supermarkets, Inc., 802 So. 2d 315, 322 (Fla.

2001). Where the jury only has to draw one inference from direct evidence to

reach a decision regarding the defendant’s negligence, the jury is entitled “to make

the ultimate factual determination” regarding whether the defendant’s breach was

the proximate cause of the harm suffered. Id. at 329. Thus, if the jury is forced to

stack inferences to find that the plaintiff presented a prima facie case of the

defendant’s negligence, then a directed verdict is warranted. An appellate court

reviewing the grant of a directed verdict must view the evidence and all inferences

of fact in the light most favorable to the non-moving party, and can affirm a

directed verdict only where no proper view of the evidence could sustain a verdict

in favor of the non-moving party. Id.


                                         -6-
                     THE FOURTH DISTRICT’S DECISION

      ERP argued to the Fourth District that the trial court erred in denying its

motion for directed verdict because Sanders failed to establish proximate cause for

the deaths, based on the plaintiff’s inability to explain how the assailants gained

entry into the apartment. ERP, 96 So. 3d at 932. ERP also argued that the murders

were not reasonably foreseeable in light of the relatively small number of property

crimes that occurred on the premises in the three years prior to the murders. Id.

Sanders responded that the murders were reasonably foreseeable and that the proof

of gaps in security established the requisite causation. Id. The Fourth District

determined that its previous decision in Brown v. Motel 6 Operating, L.P., Ltd.,

989 So. 2d 658 (Fla. 4th DCA 2008), rev. denied, 1 So. 3d 171 (Fla. 2009),

“dictate[d] the outcome of this case and reverse[d] the judgment.” Id. at 930.

      In Brown, the decedent was murdered in his hotel room and his estate filed a

wrongful death action against the motel, alleging that it should have taken greater

security precautions in light of past criminal activity. Brown, 989 So. 2d at 658.

The motel in Brown was described as “an open type, with room access through

outside stairways and balconies.” Id. at 659. There were two security cameras on

the premises, one at the front door and one at the front desk. Id. There was a

security guard on duty every day from 9:00 p.m. to 5:00 a.m. Id. There had been a

number of incidents reported to the sheriff during the two-year period preceding


                                         -7-
this incident, but none were homicides; once, a guest was robbed after opening the

door to an unknown person during the night. Id. The Fourth District decided that

a jury could find that the motel breached its duty to provide adequate security. Id.

The problem with the plaintiff’s evidence, according to the Fourth District, was

that it did not demonstrate that the injury resulted from the breach of duty. Id.

      Plaintiff’s expert on security acknowledged that there was no
      evidence as to how the person or persons who killed the decedent
      entered the room. There was no evidence of a forced entry to the
      decedent’s room, nor any evidence as to any activity other than the
      shooting. The door had a steel frame, an electronic door lock that
      would automatically close, and a peep hole. The expert agreed that the
      door met minimum standards for protecting access to the room, and
      that the decedent could have been shot by someone he knew and had
      allowed into the room.

      Plaintiff’s expert based his opinion that security was lax on five police
      reports made during the previous two-year period: 1) a burglary to a
      room in which property was taken without force; 2) a sale of crack
      cocaine set up by a police informant; 3) an officer observing a person
      in a car with nine baggies of marijuana; 4) an armed robbery after a
      guest opened the door in response to a knock; and 5) an ex-employee
      jumping over the front desk in order to gain access to the area where
      the room keys were kept.

Id. (emphasis added). The trial judge granted summary judgment in favor of the

motel and the Fourth District affirmed, finding that summary judgment was proper

“[b]ecause there was no evidence of a forced entry, nor any evidence that the

shooting could have been prevented with greater security.” Id. at 658-59.

      In comparing Brown to this case, the Fourth District stated: “The victims

were murdered inside their apartment. There was no sign of a forced entry.

                                         -8-
[Sanders’] expert acknowledged that it was unknown what happened on the night

of the murders. Without proof of how the assailants gained entry into the

apartment, [Sanders] simply could not prove causation.” ERP, 96 So. 3d at 933.

This finding led the Fourth District to reverse the trial court’s judgment on the

jury’s verdict and its ruling on ERP’s motion for directed verdict. Id.

                          ALLEGED CONFLICT CASES

      Sanders alleges that the Fourth District’s decision conflicts with this Court’s

decision in Cox. In that case, William Cox and his wife sued the hospital that

treated him after a stroke, claiming that the conduct of the emergency room staff

caused him to suffer devastating damages. Id. at 796. The key issue was “whether

more likely than not, the administration of a tissue plasminogen activator (tPA), a

drug that dissolves blood clots, would have prevented or mitigated the devastating

consequences of the stroke.” Id. The plaintiffs’ expert and the defense expert

specifically disagreed regarding whether a 1995 clinical study of tPA established

that there was a “more likely than not” chance of improvement from the effects of

the stroke. Id. at 798. The trial court denied the defendant’s motion for directed

verdict, and the jury awarded substantial damages to the plaintiffs. Id.

      On appeal, the Second District reversed the jury award, determining that the

plaintiffs failed to meet their burden of proving causation “because the testimony

of the expert witnesses was based only on speculation.” Id. “[T]he Second


                                         -9-
District held the cases relied upon by the plaintiffs were distinguishable because in

those cases, the expert testimony was not constrained by statistical evidence

revealing a success rate of less than fifty percent.” Id. After accepting review

based on express and direct conflict of decisions, this Court concluded that the

Second District reweighed evidence regarding the cause of the plaintiff’s injuries,

thereby conflicting with prior decisions of this Court. Id. at 796. This Court

acknowledged that the rule that “a plaintiff cannot sustain this burden of proof by

relying on pure speculation . . . also applies to medical experts.” Id. at 799-800.

However, this Court determined that the plaintiffs’ medical expert

      did not simply provide a summary conclusion without a factual basis.
      She conducted a full review of Mr. Cox’s medical records, provided a
      detailed analysis as to why she believed that Mr. Cox would have
      been an excellent candidate for tPA therapy, and based her testimony
      on her experience, the relevant medical literature, and her knowledge
      about the facts and records involved in this case, including an in-depth
      analysis of Mr. Cox’s CT scan. Defense counsel had the opportunity
      to cross-examine her as to the foundation of her opinion, which he
      did. However, during cross-examination, Dr. Futrell expounded on
      the factual foundation for her opinion regarding the NINDS study. In
      fact, Dr. Futrell explained during cross-examination that she disagreed
      with defense counsel’s characterization of the NINDS study and
      explained why she believed that defense counsel was inaccurate.

Id. at 801 (footnote omitted). This Court concluded that “[i]t was within the jury’s

province to evaluate Dr. Futrell’s credibility and weigh her testimony [and] [t]he

Second District misapplied our precedent by reweighing the evidence and rejecting

Dr. Futrell’s explanation.” Id. at 801-02.



                                        - 10 -
      Sanders also alleges that the Fourth District’s decision conflicts with Holley.

In that case, the decedent was raped and murdered inside her apartment, while she

was a tenant in the defendant’s apartment complex. Id. at 99. The “intruder,

thought to have been a co-tenant . . . apparently gained access into [the] second

story apartment through a window which fronted onto a common outside

walkway.” Id. The decedent’s estate brought an action against the apartment

complex alleging “negligent failure to provide reasonable security measures in the

building’s common areas.” Id. After the trial judge entered summary judgment for

the apartment complex, the plaintiff appealed to the Third District Court of Appeal.

Id.

      The district court in Holley determined the record indicated that the landlord

had “recognized the dangerous nature of its premises in at least two ways”: (a) by

not accepting cash rental payments, and (b) by previously hiring uniformed armed

guards to patrol and protect the complex and charging each tenant an additional

five dollars a month for this service, a practice that had been abandoned by the

time the decedent was killed. Id. The district court held that since “[t]he basis of

the plaintiff’s case is the almost indisputed fact that the intruder could have entered

the apartment only through the common walkway adjacent to the decedent’s

window . . . it was for the jury to determine whether the defendant’s alleged breach

of duty as to the areas outside the apartment was a legal cause of what happened


                                        - 11 -
inside.” Id. at 101. As to the apartment complex’s argument that because the

assailant was probably a co-tenant, reasonable security measures would not have

prevented the tragedy, the Third District found that the apartment complex did not

affirmatively demonstrate that the security measures would not have deterred the

assailant, or that the security officers would not have seen and stopped the assailant

from entering the apartment. Id. at 101-02.

      Although not raised by the parties, even more recently than Cox, this Court

has addressed the issue regarding when a district court may properly reverse a jury

verdict and hold that a defendant’s motion for directed verdict should have been

granted. In Friedrich v. Fetterman & Associates, P.A., 137 So. 3d 362 (Fla. 2013),

the plaintiff was injured when the chair he sat on, inside of the defendant’s law

office, collapsed. Id. at 363. The plaintiff’s expert and the defendant’s expert

disagreed as to whether the defendant “should have or could have discovered the

defect of the chair upon reasonable inspection.” Id. at 366. The defendant moved

for a directed verdict at various points during the trial, claiming that the plaintiff

had not established duty or causation. Id. at 364. The trial court denied the

motions and ultimately issued a final judgment against the defendant, in

accordance with the jury verdict. Id. The defendant appealed. See Fetterman &

Assocs., P.A. v. Friedrich, 69 So. 3d 965 (Fla. 4th DCA 2011). The district court

reversed the trial court’s decision and remanded the case for entry of a directed


                                         - 12 -
verdict in favor of the defendant. Id. at 968. Based on the plaintiff’s expert’s

contradictory statements regarding when the dangerous condition of the chair

could have been revealed, the district court determined that “the jury had no basis

from which to conclude that Fetterman would have discovered the defect in the

chair,” which the district court determined to be “an indispensable factor in

determining liability.” Id.

      After accepting the plaintiff’s petition for review, this Court reiterated the

standard for granting a directed verdict:

      In Florida, “[a]n appellate court ... must view the evidence and all
      inferences of fact in the light most favorable to the nonmoving party,
      and can affirm a directed verdict only where no proper view of the
      evidence could sustain a verdict in favor of the nonmoving party.”
      Owens, 802 So. 2d at 329. A defendant is entitled to a directed
      verdict when “the plaintiff has failed to provide evidence that the
      negligent act more likely than not caused the injury,” but a directed
      verdict is improper “[i]f the plaintiff has presented evidence that could
      support a finding that the defendant more likely than not caused the
      injury.” Cox, 71 So. 3d at 801 (emphasis in original). A directed
      verdict “is not appropriate in cases where there is conflicting evidence
      as to the causation or the likelihood of causation.” Id. When
      determining whether a directed verdict is appropriate, the reviewing
      court may not reweigh the evidence or substitute its judgment
      concerning credibility of the witnesses for that of the trier of fact. Id.
      at 801 (“It was within the jury’s province to evaluate [the witness’s]
      credibility and weigh her testimony.”).

Friedrich, 137 So. 3d at 365. This Court determined that the district court

impermissibly reweighed the testimony of the expert witnesses during trial and

quashed the district court’s decision.


                                         - 13 -
     PLAINTIFF’S PRIMA FACIE CASE OF DEFENDANT’S LIABILITY

      The Fourth District erred in directing a verdict for ERP. The decedents lived

on the property for approximately nine months before they were murdered. At

trial, the jury heard testimony regarding the criminal activity that occurred on the

premises within the three-year period preceding the decedents’ deaths. The

evidence indicated twenty incidents on the premises of the apartment complex in

that time: one armed robbery of a female victim who was robbed at gunpoint while

walking from her car to her apartment; one strong-armed robbery of a pizza

delivery man (where three supposed non-tenants exited a car and stole pizza and

money from the delivery man, without a weapon); one domestic violence forced

entry (where an ex-boyfriend confronted an ex-girlfriend in the common area and

forced her to unlock the door to her apartment); nine car thefts; one attempted car

theft; one criminal mischief incident involving teenagers who damaged the

complex’s property; one burglary of a dwelling (which may or may not have been

occupied); and five burglaries (four involving unoccupied dwellings and one

involving a dispute between tenants where one broke into the other’s apartment to

gain possession of a phone).

      Sanders’ expert witness, Dr. George Kirkham, testified regarding the five

crimes that occurred on the property during the time that the victims lived there,

one of those crimes being the burglary of an unoccupied apartment, and the others


                                        - 14 -
being attempted and completed car thefts. Kirkham admitted on cross-examination

that there were no violent crimes on the property in the four months preceding this

event, when the gate was inoperable. He explained, however, that of the twenty

crimes that occurred on the property within the previous three-year period, two

were violent crimes, i.e. the robbery of a pizza man and the robbery of a female

tenant, at gunpoint. In the case of the female tenant who was robbed, she believed

that a car had followed her into the complex but could not say with certainty

whether the assailant came from that particular car. Neither victims of the

robberies were physically injured.

      Defense counsel implied that Dr. Kirkham’s theory that the female victim

may have been accosted by someone in the parking lot while getting out of her

Mercedes-Benz was pure speculation. However, based on the history of car thefts

in the complex that the residents were not notified about, the robbery of the pizza

man by supposed unauthorized non-residents, the robbery of a different female

tenant in the same manner approximately one year prior and the fact that on the

night of the incident, the gate was not serving its purpose to limit access only to

people authorized to be on the premises, this theory does not appear to be pure

speculation, but a reasoned presumption based on the evidence. Whether or not it

was foreseeable that the residents were in danger of harm because of criminals

being allowed on the premises and that ERP’s failure to limit the unauthorized


                                        - 15 -
access caused the deaths of the decedents was an issue of fact for the jury to

decide.

          Similar to the Third District’s decision in Holley, it appears that Sanders

raised a reasonable inference that the landlord’s breach on the outside of the

apartment, the inoperable gate, may have contributed to what happened on the

inside of the apartment. 382 So. 2d at 101. Even considering ERP’s argument,

and the Fourth District’s apparent conclusion, that the decedents opened the door

for their assailants, this is something which should properly be considered by a

jury in a comparative negligence analysis and is not a basis for a directed verdict.

See generally Green Cos. v. Divincenzo, 432 So. 2d 86 (Fla. 3d DCA 1983).

      Sanders’ evidence created a question of fact as to whether ERP more likely

than not caused the decedents’ deaths. Sanders’ expert testified that the majority

of the crimes that happened at the apartment complex were opportunistic crimes,

including an armed robbery initiated when a resident was accosted in the parking

lot of the complex.

      The fact that the apartment complex in this case had an inoperable security

gate distinguishes this case from Brown, where the motel was described as “an

open type, with room access through outside stairways and balconies.” 989 So. 2d

at 659. The gate in this case was purposed to limit access to the premises only to

those authorized to be on the grounds. A reasonable jury could have determined


                                          - 16 -
that ERP’s failure to maintain the security gate and failure to have the courtesy

officer visible probably allowed the assailant(s) to get to the decedents’ door more

easily without being detected, which may not have been a consideration in Brown,

where the motel only had two security cameras to observe what was happening on

the premises, but not necessarily to limit the access to the resident’s door.

Therefore, the lack of forced entry in both cases is not dispositive of the causation

issue.

                                    CONCLUSION

         Because Sanders presented evidence that could support a finding that ERP

more likely than not substantially contributed to the deaths in this case, we quash

the Fourth District’s decision granting a directed verdict to the defendant and

remand for further proceedings consistent with this decision.

         It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, and PERRY, JJ., concur.
POLSTON, J., dissents with an opinion, in which CANADY, J., concurs.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

POLSTON, J., dissenting.

         I would discharge this case because the decision of the Fourth District in

ERP Operating Ltd. Partnership v. Sanders, 96 So. 3d 929 (Fla. 4th DCA 2012),

does not expressly and directly conflict with this Court’s decision in Cox v. St.


                                          - 17 -
Joseph’s Hospital, 71 So. 3d 795 (Fla. 2011), or the Third District’s decision in

Holley v. Mt. Zion Terrace Apartments, Inc., 382 So. 2d 98 (Fla. 3d DCA 1980).

      ERP is entirely consistent with Cox as both cases applied the same rule of

law and only reached different conclusions due to the differing circumstances of

the two cases. Specifically, in Cox, 71 So. 3d at 801-02, this Court disapproved of

the district court rejecting an expert’s explanation of why the negligent act

probably caused the injury. This Court in Cox explained that “a directed verdict is

appropriate in cases where the plaintiff has failed to provide evidence that the

negligent act more likely than not caused the injury,” although it is inappropriate

“in cases where there is conflicting evidence as to the causation or the likelihood of

causation.” Id. at 801. However, as opposed to Cox, where this Court held that a

directed verdict was improper, Sanders did not present conflicting expert testimony

that the apartment complex’s negligence caused the injuries in this case. Instead,

Sanders’ expert testified only that the crime appeared to be opportunistic in nature

and that there was no way to know how the murders occurred. ERP, 96 So. 3d at

931-32.

      The majority opinion also states that ERP conflicts with Holley, a case the

petitioner did not discuss during jurisdictional briefing and a case the majority

admits this Court did not base its jurisdiction upon when granting review. See

majority op. at 1 n.1. However, even if it were appropriate to base our conflict


                                        - 18 -
jurisdiction on such a case, Holley is factually distinguishable. As the Fourth

District explained, in Holley (unlike in ERP), “the complex had been plagued with

violent crime, and evidence established that an intruder entered the apartment

through a second story window facing a common walkway.” ERP, 96 So. 3d at

933 n.2.

      Accordingly, because this Court does not have conflict jurisdiction in this

case, I respectfully dissent.

CANADY, J., concurs.

Application for Review of the Decision of the District Court of Appeal - Direct
Conflict of Decisions

      Fourth District - Case No. 4D09-5188

      (Broward County)

Jeffery Lee Allen of the Law Offices of Jeffery Allen, Miami, Florida; Thaddeus
L. Hamilton of Thaddeus Hamilton, P.A., Plantation, Florida; and Philip Mead
Burlington of Burlington & Rockenbach, P.A., West Palm Beach, Florida,

      for Petitioner

Richard A. Sherman, Sr., and James Warren Sherman of the Law Offices of
Richard A. Sherman, P.A., Fort Lauderdale, Florida; and Joel Richard Wolpe of
Wolpe, Leibowitz, Alvarez & Fernandez, L.L.P., Miami, Florida,

      for Respondent




                                       - 19 -